                               UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF OHIO
                                     WESTERN DIVISION


Total Quality Logistics, LLC,                    :      Case No. 1:16-cv-00335
                                                 :
               Plaintiff,                               Judge Michael R. Barrett
                                                 :
       v.
                                                 :
Aptive System, Inc.
d/b/a Transfix, Inc., et al.                            :

               Defendants.                       :

                                    OPINION AND ORDER

       This matter is before the Court upon Defendants’ Motion to Dismiss and for

Sanctions. (Doc. 34). Plaintiff filed a Response in Opposition (Doc. 38) and Defendant

filed a Reply (Doc. 41).

  I.   Background

       Plaintiff Total Quality Logistics (“TQL”) is a freight brokerage and third-party

logistics provider with a nationwide customer base. (Doc. 15, ¶¶ 8-10). Defendant Aptive

System, Inc., doing business as Transfix, Inc. (“Transfix”), is also a third-party logistics

broker. (Doc. 17, ¶ 12). According to the Complaint, Transfix is a direct competitor of TQL.

(Doc. 15, ¶¶ 12, 28). Defendants Spinola, Jacobs, and Ghebrehiwet are former TQL

employees who subsequently went to work at Transfix. (Doc. 15, ¶¶ 1-4); (Doc. 17, ¶ 4).

TQL asserts that Defendant Spinola worked at TQL from September 2014 to June 2015;

Defendant Jacobs worked at TQL from May 2013 to November 2015; and Defendant

Ghebrehiwet worked at TQL from February 2015 to December 2015. (Doc. 15, ¶¶ 1-3,
11, 26). TQL asserts that, after each Defendant left TQL, they began working for Transfix

in similar, entry-level, positions. See (Id., ¶ 27, 31).

       The individual Defendants executed Employee Non-Compete, Confidentiality and

Non-Solicitation Agreements (“Agreements”) as a condition of their employment with

TQL. (Doc. 15, PageID 299-309 (Spinola), 310-16 (Jacobs), 317-27 (Ghebrehiwet)). The

Agreements specified, inter alia, that Defendants would maintain the secrecy of TQL’s

confidential information, would not engage in any competing business for a period of one

year following cessation of employment with TQL, would not solicit customers or divert

business from TQL, and would not employ, recruit, or solicit any person who is, or within

the previous twelve months has been, an employee of, consultant with, or been party to

another business relationship with TQL. (Id., PageID 299-327).

       After TQL hired the individual Defendants, TQL provided each of them with a

training period. (Doc. 15, ¶ 16). Although TQL asserts that, on average, it takes the

company 18 weeks to train a new employee, TQL does not state how long it trained the

individual Defendants. See (Doc. 15).

       TQL filed its initial Complaint in this matter in state court, Defendants removed the

case in February 2016 (Doc. 1), and TQL filed an Amended Complaint in April 2016 (Doc.

15). TQL brings claims of breach of contract, breach of fiduciary duty, misappropriation

of trade secrets, and intentional interference with contract and unfair competition and

requests compensatory damages, punitive damages, preliminary and permanent

injunctive relief, fees and costs. (Docs. 4, 15).

       Defendants served its first set of discovery requests requesting identification of the

specific trade secrets that TQL alleges were misappropriated and the production of



                                               2
documents related to those specific trade secrets. (Doc. 35, Ex. A) (“Interrogatory No. 5

sought the identification of ‘all of TQL’s trade secrets, proprietary information and

confidential information that you claim [Defendants] have in their possession, has used,

or is likely using to compete against TQL’”.). On March 26 2016, TQL responded to

Interrogatory Number 5 with:

      ANSWER: Objection. TQL objects to this Interrogatory on the grounds that
      it is premature, and seeks information that is alleged to be in Defendants’
      position, thus making Defendants the best parties to answer this
      Interrogatory. Simply put, TQL is unaware of the trade secrets, proprietary
      and confidential information Spinola removed and/or disclosed to Transfix.
      Further objection, the information sought is, among other things, protected
      by Ohio’s Uniform Trade Secrets Act, Ohio Revised Code § 1333.61 et seq.
      Subject to and without waiving its objections, TQL also entrusted Spinola
      with its confidential information and materials, including detailed expense
      information; detailed pricing, profitability, and margin information; non-
      public information about the individualized needs and requirements of
      particular customers; customer lists and specific contact information within
      those organizations that is not publicly known, such as cell phone numbers
      and email addresses; confidential information about routes and lanes used
      by particular carriers, including performance ratings, certifications,
      equipment, lanes, and products carried; profit and loss information;
      business procedures and operating methods; TQL’s specialized software
      programs; and TQL’s marketing and business strategies. While at TQL,
      Spinola developed contacts with and significant knowledge of customers,
      carriers, and other persons doing business with TQL. Spinola also became
      intimately familiar with TQL’s client relationships, pricing, marketing,
      training, sales lists, customers lists, motor carriers lists, business methods
      and strategies, commission and fee rates, sales figures, and strategic
      business forecasts and plans, including marketing strategies and targets.

Id. TQL produced 78 documents that consisted of pleadings already served in the case,

some personnel documents of the individual Defendants, and two pages that appear to

contain TQL customer information but were not identified as trade secrets or responsive

to any particular discovery request. See id.

      On March 30, 2016, Defendants sent TQL a deficiency letter to TQL stating that

they are entitled to discovery related to the specific trade secrets alleged to be at issue


                                               3
and that TQL’s failure to identify any specific trade secret or produce the documents

alleged to have been misappropriated by Defendants is evasive. Id. On April 11, 2016,

after not receiving a substantive response from TQL, Defendant requested an informal

telephone discovery conference with the Court. (Doc. 35, Ex. B).

       The Court held a telephone discovery conference and follow up telephone

conference on April 14, 2016 and April 26, 2016. On April 19, 2016, the Court approved

the parties’ stipulated Protective Order. (Doc. 14).

       On May 18, 2016, TQL supplemented its prior production by providing Defendants

an Excel spreadsheet that, according to Defendants, appears to contain information

associated with various customers that Defendant Spinola viewed during his employment

at TQL but was not bates-stamped or accompanied by any information to determine the

purposes for which it was provided to Defendants. (Doc. 34, PageID 390).

       The Court held a follow up telephone conference on May 19, 2016.

       On August 8, 2016, Defendants sent a second deficiency letter to TQL stating that,

“[m]ost notably missing is TQL’s identification, with specificity, of the trade secrets at issue

in this case” and that, at the conferences with the Court, the parties “agreed that TQL

would provide a ‘screen shot’ of its system in order for Transfix to determine what kinds

of information Spinola would have had access to when he ‘viewed’ each customer on

TQL’s software,” but TQL had not produced that screen shot. (Doc. 34, Ex. C). On August

21, 2016, TQL provided Defendants a document that purported to be the requested

screen shot, but it was illegible. (Id., Ex. D). Defendants requested a legible copy, and,

on September 14, 2016, TQL provided another illegible copy. (Id., Ex. E).




                                               4
       Defendants renewed their request for a legible copy of the screen shot and served

a second set of discovery requests requesting identification of the specific trade secrets

and the production of documents related to the specific trade secrets. On September 26,

2016, TQL responded with objections and did not provide any additional information or

documents. (Id., Ex. F) (Objecting, inter alia, “this Interrogatory seeks information already

in the possession of Defendants since they were the individuals who misappropriated

TQL’s trade secrets.”).

       Defendants sent a third deficiency letter on October 31, 2016. (Id., Ex. G). TQL did

not reply to this letter.

       As of November 2016, Defendant Jacobs no longer worked for Transfix and, as of

February 2017, Defendant Spinola no longer worked for Transfix. (Docs. 25, 27).

       On March 1, 2017, Defendants requested another informal telephone discovery

conference with the Court, stating that they had not received a legible copy of the screen

shot and TQL continued to fail to specifically identify the trade secrets at issue. (Doc. 35,

Ex. H). TQL provided a legible copy of the screen shot on March 15, 2017. (Id., Ex. I). In

response, Defendants stated that the screen shot did not specifically identify the trade

secrets at issue and sent a third set of discovery requests that asked whether the legible

screen shot contained all of the trade secrets at issue and, if not, to specifically identify

any others. (Id., Ex. J). TQL responded on May 2, 2017, with objections and did not

provide any additional information or documents. (Id., Ex. K) (Objecting, inter alia, “TQL

states that it has a number of trade secrets and proprietary/confidential information and it

does not keep a running list of all of them and therefore does not have an exclusive list.”).




                                             5
       Defendant sent a fourth deficiency letter on May 12, 2017. (Id., Ex. L). TQL

responded, in a June 9, 2017 letter, that the screen shot was of TQL’s Load Manager

program which provided Defendant Ghebrehiwet “access to most, if not all, of the

customer and carrier-related TQL trade secret information” and that “[w]ithout more

specificity as to what you seek, TQL is unable to provide any more documents.” (Id., Ex.

M). Defendants responded in June 19, 2017 letter stating that TQL must specifically

identify the trade secrets at issue before discovery can proceed. (Id., Ex. N).

       The Court held a status conference on September 7, 2017 and ordered the parties

to submit a summary of pending discovery deficiencies to the Court by September 19,

2017. Defendants submitted a timely summary arguing that TQL has refused to identify

the alleged trade secrets or confidential information at issue in the 21 months since

initiating this lawsuit and TQL has not provided additional discovery responses or

documents to date. (Id., Ex. O). After receiving Defendants’ letter to the Court, that same

day, TQL sent Defendants “a thumb drive containing multiple documents that we are

producing which relate to TQL trade secrets. We are producing these documents as

‘Attorneys’ Eyes Only.’ These documents are in response to your Request for Production

of Documents and should more than address your deficiency letter.” (Id., Ex. P).

       The thumb drive that TQL produced to Defendants contains 13,454 documents

that are not bates-stamped. (Doc. 34, PageID 394).

       On September 20, 2017, TQL informed the Court, via letter, that Transfix was

deficient in its discovery responses. (Doc. 35, Ex. R).

       Defendants sent a fourth deficiency letter on October 12, 2017. (Doc. 35, Ex. Q).

Defendants asserted that the 13,454 non-bates-stamped documents, on an unlabeled



                                             6
and unsecured thumb drive, were non-responsive and inappropriately designated as

Attorneys’ Eyes Only, and the production violated the Local Rules and Federal Civil Rules

of Procedure. Id. TQL did not respond to Defendants request for dismissal or an

immediate cure to the outstanding discovery deficiencies. That same day, Defendants

submitted a letter to the Court responding in opposition to TQL’s September 20, 2017

letter. (Id., Ex. S).

        The Court held a telephone conference on October 13, 2017, during which

Defendants stated their intention to file a motion to dismiss. Defendants filed their Motion

to Dismiss the following month and the parties completed briefing. The Court held oral

argument.

        Defendants argue that TQL’s pleading and discovery responses fail to identify the

specific trade secrets that these specific Defendants allegedly misappropriated and move

to dismiss the matter for failure to prosecute. (Docs. 34, 41). TQL responds that it has

articulated its trade secrets claim such that Defendants are on notice of the claims

asserted against it. (Doc. 38).

 II.    Legal Standard

        “If the plaintiff fails to prosecute or to comply with these rules or a court order, a

defendant may move to dismiss the action or any claim against it.” FED. R. CIV. P. 41(b).

Accord Schafer v. City of Defiance Police Dep't, 529 F.3d 731, 736 (6th Cir. 2008)

(“Rule 41(b) of the Federal Rules of Civil Procedure confers on district courts the authority

to dismiss an action for failure of a plaintiff to prosecute the claim or to comply with the

Rules or any order of the court.”) (citing Knoll v. Am. Tel. & Tel. Co., 176 F.3d 359, 362-




                                              7
63 (6th Cir. 1999)). Courts sitting in the Sixth Circuit consider four non-dispositive factors

in evaluating dismissal under Fed. R. Civ. P. 41(b):

           (1) whether the party's failure is due to willfulness, bad faith, or fault; (2)
           whether the adversary was prejudiced by the dismissed party's conduct; (3)
           whether the dismissed party was warned that failure to cooperate could lead
           to dismissal; and (4) whether less drastic sanctions were imposed or
           considered before dismissal was ordered.

Knoll, 176 F.3d at 363; see Stough v. Mayville Cmty. Sch., 138 F.3d 612, 615 (6th

Cir.1998). Although none of the above factors alone is outcome dispositive, a court has

properly dismissed a case where there is a “clear record of delay or contumacious

conduct.” Knoll, 176 F.3d at 363.

    III.   Analysis

           Each of TQL’s claims are premised on the fact that, by working at Transfix in their

positions, the individual Defendants are exposing, or exposed, TQL’s confidential

information and trade secrets in violation of their Agreements. See e.g., (Doc. 15, ¶ 30)

(“Based on their positions with Transfix, the Former TQL Employees have and it is

inevitable that they will use and disclose TQL’s confidential and trade secret information

to Transfix.”).

           “An entity claiming trade secret status bears the burden of identifying and

demonstrating that the information is protected . . . and . . . must demonstrate that it has

actively sought to maintain that information’s secrecy.” 1 84 Lumber Co., L.P. v. Houser,

936 N.E.2d 131, 140 (11th Dist. 2010). “Only the [plaintiff] will know what portion of that



1 The Court recognizes that some federal courts do not require a plaintiff to identify its alleged trade secrets
before being allowed to conduct discovery. A&P Tech., Inc. v. Lariviere, No. 1:17-CV-534, 2017 WL
6606961, at *7 (S.D. Ohio Dec. 27, 2017). However, the Court emphasizes that “[t]he divergent rulings from
various federal courts on the issue of whether to require prediscovery identification of trade secrets
reinforces the idea that rulings on discovery limitations are a case-by-case decision where courts must use
their broad discretion based heavily on the distinct circumstances of any particular action.” Id. at *8.

                                                       8
myriad of information known to [plaintiff’s] employees can legitimately be claimed as a

trade secret,” and “the burden is . . . not upon the defendant to guess at what they are.”

A&P Tech., Inc., 2017 WL 6606961, at *7 (citing Safety Today, Inc. v. Roy, No. 2:12-CV-

510, 2014 WL 12749231, at *2 (S.D. Ohio Feb. 11, 2014)). “A ‘[f]ailure to identify . . . trade

secrets with sufficient specificity’ renders courts ‘powerless’ to enforce them.” Id. (citing

Porous Media Corp. v. Midland Brake, Inc., 187 F.R.D. 598, 600 (D. Minn. 1999)).

       As a colleague in this District has explained:

       courts have identified at least four policies which support delaying trade
       secret discovery until the trade secret plaintiff has sufficiently described the
       trade secrets at issue. First, if discovery on the defendant's trade secrets
       were automatically permitted, lawsuits might regularly be filed as “fishing
       expeditions” to discover the trade secrets of a competitor. . . . Second, until
       the trade secret plaintiff has identified the secrets at issue with some
       specificity, there is no way to know whether the information sought is
       relevant. . . . [T]hus, requiring the plaintiff to sufficiently identify its trade
       secrets prior to allowing discovery on the defendant's trade secrets helps
       the court to determine the outer permissible bounds of discovery and
       prevents needless exposure of the defendant's trade secrets.

       Third, it is difficult, if not impossible, for the defendant to mount a defense
       until it has some indication of the trade secrets allegedly misappropriated.
       Often, a trade secret defendant will defend the claim by showing that it does
       not use the claimed secret or that the information is in fact not secret. Until
       the defendant knows what information is at issue, it cannot attempt to rebut
       the plaintiff's charges of misappropriation. Finally, requiring the plaintiff to
       state its claimed trade secrets prior to engaging in discovery ensures that it
       will not mold its cause of action around the discovery it receives.


Id. at *8-9 (citing DeRubeis v. Witten Technologies, Inc., 244 F.R.D. 676, 680-81 (N.D.

Ga. 2007) (citations omitted).

       Twenty-one months elapsed between TQL’s response to Defendants’ first set of

written discovery requests and when Defendants filed their Motion to Dismiss. In that time,




                                               9
the following are the alleged trade secrets that TQL has identified as allegedly

misappropriated by Defendants:

       confidential information and materials, including detailed expense
       information; detailed pricing, profitability, and margin information; non-
       public information about the individualized needs and requirements of
       particular customers; customer lists and specific contact information within
       those organizations that is not publicly known, such as cell phone numbers
       and email addresses; confidential information about routes and lanes used
       by particular carriers, including performance ratings, certifications,
       equipment, lanes, and products carried; profit and loss information;
       business procedures and operating methods; TQL’s specialized software
       programs; and TQL’s marketing and business strategies. While at TQL,
       Spinola developed contacts with and significant knowledge of customers,
       carriers, and other persons doing business with TQL. Spinola also became
       intimately familiar with TQL’s client relationships, pricing, marketing,
       training, sales lists, customers lists, motor carriers lists, business methods
       and strategies, commission and fee rates, sales figures, and strategic
       business forecasts and plans, including marketing strategies and targets.


(Doc. 35, Ex. A). TQL has produced:

   •   two pages that appear to contain TQL customer information but were not identified
       as trade secrets or responsive to any particular discovery request. See id.

   •   one Excel spreadsheet that appears to contain information associated with various
       customers that just Defendant Spinola viewed during his employment at TQL but
       was not bates-stamped or accompanied by any information to determine the
       purposes for which it was provided to Defendants. (Doc. 34, PageID 390).

   •   a screen shot of TQL’s Load Manager program that provided just Defendant
       Ghebrehiwet’s “access to most, if not all, of the customer and carrier-related TQL
       trade secret information” (Doc. 35, Ex. M).

   •   the 13,454 documents produced For Attorneys Eyes Only. (Doc. 34, PageID 394).
       TQL states that these documents are “its entire training manual” and TQL
       produced it “since the training manual in many respects is TQL’s playbook as to
       TQL’s business strategies, business operations, and strategies and ways that TQL
       obtains customers and increases customer business.” (Doc. 38-3). TQL does not
       state which individual Defendants had access to this manual.

       After reviewing the distinct facts of this particular action, and after multiple

telephone conferences and 21 months of time to do so, the Court finds that TQL has not

                                            10
identified the specific trade secrets that these specific Defendants have allegedly

misappropriated. The list that TQL produced in response to Defendants’ first set of

discovery requests “is not a list of actual trade secrets but rather a list of categories of

business information that for the most part are in no way unique to [TQL].” A&P Tech.,

Inc., 2017 WL 6606961, at *10. Further, “plaintiffs pursuing a threatened misappropriation

theory . . . fail to state a ‘cognizable’ claim when they merely rely on ‘generalized trade

secrets and a competitor’s employment of the party’s former employee who has

knowledge of trade secrets.’” Id. (quoting Degussa Admixtures, Inc. v. Burnett, 277 F.

App’x. 530, 535 (6th Cir. 2008)). Moreover, to the extent that TQL believed the screen

shot to be a trade secret, it has been publicly disclosed on the record since late 2017 and

TQL has not objected to that disclosure or asserted protection under the Protective Order

in place in this matter. (Doc. 35, Ex. I); see Allied Erecting & Dismantling Co. v. Genesis

Equip. & Mfg., 511 F. App’x 398, 409 (6th Cir. 2013) (“information that has been publicly

disclosed .. . is no longer eligible for trade–secret protection.”). The two pages that appear

to contain TQL customer information and the one spreadsheet were not identified as trade

secrets. To the extent that TQL contends that its entire training manual constitutes the

trade secrets at issue for these specific Defendants—and it is not entirely clear if that is

TQL’s contention—the Court is not convinced. See e.g., Safety Today, Inc., 2014 WL

12749231, at *3 (the plaintiff’s “assertion that everything in the 3500 pages of documents

it produced is a trade secret is simply not borne out by the documents themselves, or at

least the portions which the Court has reviewed.”).

       Defendants are in no better position to answer the question of what trade secrets

they supposedly took with them from TQL to Transfix and allegedly misappropriated at



                                             11
and with Transfix. See e.g., id. (“based on the record before the Court, [the plaintiff] has

been both too vague and too inclusive, effectively asserting that all information in or about

its [business] is a trade secret”) (internal quotations omitted); Kendall Holdings, Ltd. v.

Eden Cryogenics, LLC, No. 2:08-CV-390, 2011 WL 3652696, at *1 (S.D. Ohio Aug. 18,

2011).

         After a review of the four Knoll factors and the specific facts of this case, the Court

finds dismissal to be appropriate, but emphasizes that it comes to finding based on the

distinct circumstances of this particular action and does not do so lightly. 2 See Knoll,

176 F.3d at 363. Cf. Larkins v. Family Dollar Stores of Ohio, Inc., No. 1:07CV354, 2008

WL 3926409, at *2 (S.D. Ohio Aug. 26, 2008) (“the Court does not necessarily abuse its

discretion by ordering dismissal as the first sanction for dilatory and contumacious

conduct”) (citing Harmon v. CSX Transportation, Inc., 110 F.3d 364, 367 (6th Cir. 1997)).

         Finally, the Court declines to impose monetary sanctions on either party. Compare

(Doc. 34, PageID 403), with (Doc. 38, PageID 519).

IV.      Conclusion

         Based on the foregoing, it is hereby ORDERED that Defendants’ Motion to Dismiss

and for Sanctions (Doc. 34) is GRANTED in part and this matter is dismissed without

prejudice. Consequently, Plaintiff’s Motion for a Preliminary Injunction (Doc. 4) is DENIED

as moot. This matter is CLOSED and TERMINATED from the active docket of this Court.

    IT IS SO ORDERED.                                                 _s/ Michael R. Barrett_____
                                                                      Michael R. Barrett, Judge
                                                                      United States District Court

2 The Court emphasizes Defendant’s statement that they “have been careful to identify that the issues which

are the subject of [their] Motion are not raised because of Plaintiff’s counsel’s conduct; it is Plaintiff who has
refused to properly participate in discovery by providing the requested information. This is the reason that
the Defendants have sought dismissal of the claims, not because of any action by Plaintiff’s counsel” (Doc.
41, PageID 581, n.1).

                                                       12
